
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



Comfort Systems USA, Inc.
Executive Severance Policy


I. PURPOSE

        The purpose of this Policy is to establish a severance program for
senior level executives of Comfort Systems USA, Inc. (the "Company") that
recognizes (i) the relatively more difficult employment transition that occurs
upon the termination of employment of higher paid individuals; and (ii) that
senior level executive employees serve at the pleasure of the Company and are
employed "at will"—meaning that the Company may terminate the employment
relationship at any time for any reason (or no reason) without liability to the
employee.

II.    SCOPE

        This Policy covers the following employees of the Company: (i) Chief
Executive Officer; (ii) President; (iii) Chief Financial Officer; (iv) Chief
Operating Officer; (v) Chief Accounting Officer; (vi) Chief Legal Officer or
General Counsel; (vii) any Executive Vice President; or (viii) any employee who
has ever been deemed a Section 16 officer for SEC reporting purposes; and such
other employees as may be designated by the Compensation Committee
("Compensation Committee") of the Board of Directors of the Company (each, a
"Covered Executive"), and shall be applicable in the event that the Covered
Executive's employment is terminated by the Company other than for cause (a
"Termination").

        No benefits described in this policy will be payable or made available
to a Covered Executive until such

        Covered Executive (or, in the event of death, a representative of the
Covered Executive's heirs) executes a full and complete waiver and release of
claims in a form acceptable to the Company. The Company and Covered Executive
are sometimes referred to herein collectively as the "Parties".

III.  ADMINISTRATION

        The administration of this Policy is the responsibility of the
Compensation Committee, which has final and binding authority to administer the
plan in its discretion and in accordance with its stated terms. The Compensation
Committee may delegate any administrative duties, including without limitation,
duties with respect to the processing, review, investigation and approval and
payment of severance benefits hereunder, to designated individuals or
committees.

IV.    SEVERANCE PAY

        In the event of the Termination of the Covered Executive, the Covered
Executive other than by reason of death or disability, the Covered Executive
will receive a lump sum payment (the "Separation Allowance Benefits") equal to
(i) the sum of the Covered Executive's current base salary plus Bonus ("Bonus"
being the average of the prior three years' bonuses paid to Employee or the
current annual incentive bonus payable determined following completion of the
annual bonus period pursuant to the goals and objectives established for such
bonus, whichever is greater) times (ii) the applicable multiplier set forth
below:

(a)Two times (2X), if the Covered Executive is the Chief Executive Officer or
President of the Company;

(b)One and one-half times (1.5X), if the Covered Executive is the Chief
Financial Officer or the Chief Operating Officer of the Company;

(c)One Times (1X), if the Covered Executive is the Chief Accounting Officer,
Chief Legal Officer or General Counsel of the Company; and

--------------------------------------------------------------------------------



(d)One-half times (.5X), if the Covered Executive is not named in
Subparts IV.(a), IV.(b), IV.(c) above, and not otherwise designated by the
Compensation Committee as entitled to severance based on a different multiplier.

In the event of a termination of the Covered Executive by reason of death or
disability, the Covered Executive will receive a lump sum payment equal to one
times (1X) the Covered Executive's current base salary, reduced by the amount,
if any, of benefits payable under any life or disability insurance policies to
the extent such policies are procured and paid for by the Company. A Covered
Executive's Termination will be treated as occurring by reason of disability if
it results from the Covered Executive's having been absent from full-time duties
for four (4) consecutive months and being unable to resume full-time duties
after thirty (30) days notice, or from an impairment of the health of the
Covered Executive that makes the continued performance of duties hazardous to
the physical or mental health of the Covered Executive, as determined by a
qualified doctor with the concurrence of a qualified doctor selected by the
Company and reasonably acceptable to the Covered Executive's doctor.

V. BENEFITS CONTINUATION

Health Insurance and Welfare Benefits

        In the event of Termination of a Covered Executive, the Covered
Executive and his or her eligible dependents covered by the Company's health and
dental plans at the time of Termination may elect to continue his or her health
and dental coverage pursuant and subject to the requirements of the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"). If the Covered Executive or
an eligible dependent elects to continue his or her coverage pursuant to COBRA,
the Company shall (except in the case of a Termination by reason of death or
disability) reimburse the Covered Executive for premiums charged for COBRA
coverage for up to 12 months following the date of Termination (the "Severance
Period"). However, in no event will the Company reimburse the Covered Executive
if the Covered Executive or his or her eligible dependents cease to be eligible
for continued coverage under COBRA or become eligible to participate in another
employee benefit plan providing health benefits.

        Participation in any other Company benefits ends on the last day of
active employment, including the Covered Executive's participation in any of the
following, to the extent applicable: life insurance, accidental death and
dismemberment insurance, business travel accident insurance, short-term and
long-term disability insurance, payment for vehicle leases, payment of club
dues, payment of relocation expenses, and payment of credit card fees.

        Information regarding conversion privileges or portability of any of the
foregoing benefits will be communicated at the time of separation.

Vacation

        No additional vacation will be earned during the Severance Period.

Long-Term Incentive Plans

        In the event of the Covered Executive's Termination, the terms of the
Company's equity incentive plans and the specific provisions of any award
agreement related thereto shall govern awards granted to the Covered Executive.

Other Provisions

        In addition to salary and benefit continuations as provided above,
outplacement services will be made available (except in the case of the Covered
Employee's disability) at the Company's expense, not to exceed $50,000.

2

--------------------------------------------------------------------------------



VI.   TIMING OF PAYMENTS

        The Separation Allowance Benefits shall be paid in a lump sum as soon as
practicable after the Covered Executive signs and returns the release form
required in Section II above, or, in the case of an amount determiend with
reference to the annual bonus for the year of termination, as soon as
practicable after such bonus is determined, if later. Notwithstanding the
foregoing, if at the time of the Covered Executive's separation from service
with the Company the Covered Executive is a "specified employee," as defined
below, any and all amounts payable under this Agreement in connection with such
separation from service that constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A"),
as determined by the Company in its reasonable discretion, and that would (but
for this sentence) be payable to the Covered Executive within the six months
immediately following the date of such separation from service, shall instead be
paid on the date that follows the date of such separation from service by six
months (or, if earlier, the date of the Covered Executive's death). For purposes
of the preceding sentence, "separation from service" shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
"specified employee" shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A.

VII. NO DUPLICATION OF SEVERANCE RIGHTS

        To the extent any Covered Executive is entitled to receive benefits for
severance pursuant to statutory or regulatory requirements or an employment
contract or arrangement, the benefits hereunder, which are not intended to
duplicate such benefits, shall be reduced automatically to avoid any such
duplication. The determination of the reduction is the responsibility of the
Compensation Committee, whose decision will be final and binding on both the
Company and the Covered Executive.

VIII.  AMENDMENT AND TERMINATION

        The Company reserves the right to amend or terminate this Policy in part
or in whole, with respect to any or all Covered Executives, provided that any
such action that would materially decrease the benefits to which a Covered
Executive would have been entitled under the Policy as in effect prior to such
action shall not take effect prior to 60 days following delivery of written
notice to the Covered Executive. Any dispute or controversy arising in
connection with any such action that is not resolved within 30 days following
delivery of such written notice may be submitted for resolution in accordance
with Section IX below.

IX.   ARBITRATION

        Any unresolved dispute or controversy arising under or in connection
with this Policy shall be settled exclusively by arbitration, conducted before a
panel of three (3) arbitrators in Houston, Texas, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association ("AAA") then in effect, provided that Covered Executive
shall comply with the Company's grievance procedures in an effort to resolve
such dispute or controversy before resorting to arbitration, and provided
further that the Parties may agree to use arbitrators other than those provided
by the AAA. The arbitrators shall not have the authority to add to, detract
from, or modify any provision of this Policy nor to award punitive damages to
any injured party. The arbitrators shall have the authority to order severance
compensation, vesting of options or restricted stock (or cash compensation in
lieu of vesting of options or restricted stock), reimbursement of costs,
including those incurred to enforce this Policy, and interest thereon. A
decision by a majority of the arbitration panel shall be final and binding.
Judgment may be entered on the arbitrators' award in any court having
jurisdiction. The direct expense of any arbitration proceeding shall be borne by
the Company.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



Comfort Systems USA, Inc. Executive Severance Policy
